Per Curiam,
The plaintiff was riding in a closed laundry wagon going in the direction in which the cars ran, and the only precaution he took before crossing the tracks was to stop and look back when twenty-five or thirty feet from the crossing. He then drove on slowly and without looking again turned across the tracks, and was struck by a car which he could have seen if he had looked again before turning or when at the edge of the tracks. He disregarded a duty established by an unbroken line of decisions on the subject extending from Ehrisman v. East Harrisburg City Pass. Railway Co., 150 Pa. 180, to Moser v. Union Traction Co., 205 Pa. 481.
The judgment is affirmed.